325 S.W.3d 552 (2010)
Robert L. FLAUGHER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93974.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Rehearing Denied November 23, 2010.
Mark Grothoff, Columbia, MO, for appellant.
Shaun Mackelprang, Karen Krammer, Co-Counsel, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.
Prior report: 279 S.W.3d 558.

ORDER
PER CURIAM.
Robert Flaugher ("Movant") appeals from the judgment of the Circuit Court of Osage County denying his Rule 29.15[1] motion alleging ineffective assistance of counsel. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009), unless otherwise indicated.